Citation Nr: 1402378	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant's income is a bar to non-service-connected death pension benefits with an additional allowance for aid and attendance.

REPRESENTATION

Appellant represented by:	Vincent F. Hansen, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to September 1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim.

The appellant initially requested a personal hearing before a Veterans Law Judge; however, in July 2012, she withdrew her request pursuant to 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on her part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

As indicated above, the Veteran in this case served on active duty from February 1942 to September 1945.  The appellant is the Veteran's surviving spouse.  See 38 C.F.R. § 3.50(b).  Thus, as the Veteran served during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The maximum annual rates of pension and death pension (MAPR) payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses which have been paid in excess of five percent of the MAPR; and expenses of last illnesses, burials, and just debts.  38 C.F.R. § 3.272.

Medical expenses are generally deductible from countable income for nursing home fees.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care, and a licensed health professional is an individual licensed to furnish health services by the state in which the services are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c).

However, the fees paid to maintain an appellant in an adult daycare center, a rest home, a group home, or a similar facility that does not qualify as a nursing home may also be deducted from countable income as medical expenses.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  If an appellant has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to the facility may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).

In the September 2010 decision, the RO denied the appellant entitlement to death pension benefits because her income exceeded the maximum annual limit set by law.  Specifically, the RO determined that the appellant's rent for an independent living facility could not be considered as a medical expense to reduce her income for VA purposes.  However, the appellant, through her attorney, contends that her assisted living expenses should be deducted from her income and thus render her eligible for nonservice-connected death pension benefits with entitlement to aid and attendance.

In support of the appellant's claim, her attorney has submitted a September 2013 statement asserting that the appellant's health has declined and she requires assisted living with increased care costs for assistance with activities of daily living.  A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated in May 2012 was also submitted in support of these contentions.  The May 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicates that the appellant cannot live independently and must live in a protected environment.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The evidence recently submitted by the appellant, as described above, was not accompanied by a waiver of local jurisdiction.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claim as the newly added Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in particular, supports her contentions.  A remand for AOJ consideration of the newly added evidence is therefore required.

Additionally, given the appellant's assertions of worsening health as well as the recently submitted May 2012 examination report, the Board finds that an updated VA aid and attendance examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).

Accordingly, the case is REMANDED for the following action:

1. VBA must arrange for a VA aid and attendance examination, to determine whether the appellant requires the actual regular aid and attendance of another person.  This includes, but is not limited to, assessment of the following:

a. inability of the appellant to dress or undress herself or to keep herself ordinarily clean and presentable;

b.  frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

c. inability to feed herself through loss of coordination of upper extremities or through extreme weakness;

d. inability to attend to the wants of nature;

e. incapacity, physical or mental, which requires care and assistance on a regular basis to protect the appellant from hazards or dangers incident to her daily environment.

The examiner should also address whether the appellant is substantially confined to her premises, i.e., restricted to her residence except for medical treatment purposes.  The claims file must be provided to the examiner for review in connection with the examination.  Any indicated tests must be obtained prior to the final examination report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the appellant and her attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

